DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: A brief description of each of the drawings is required (the description for figures 11E and 11F is missing from page 9).
Throughout the specification, the phrase “Error!  Reference source not found” appears to be erroneously inserted.  This refers to the substitute specification filed November 16, 2020.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each claim, the phrase “or the like” renders the claim indefinite because it is unclear what is being encompassed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mize (5,989,313).
Mize ‘313 teaches a control system for a pressure swing adsorption air pre-purifier, comprising a controller (130) that activates valves to perform a feed air pressurization step, a depressurization step, a purge gas (119) step for desorbing adsorbed moisture or carbon dioxide.  Adsorbent in parallel beds (A,B) is used to preferentially adsorb moisture and carbon dioxide down to ppmv levels from air containing nitrogen (see figure 1, col. 3, lines 51-67, col. 4, lines 40-62, col. 6, lines 26-37).  It is noted that no “bioadsorbent” is used in the beds and carbon dioxide is not disclosed to be the purge gas, however these elements of the claims are considered to be intended use that do not structurally limit the claims in any way that distinguishes over the prior device.  The instant claims only disclose a computing unit that is configured to perform method steps, and it is submitted that the prior PSA controller is capable of performing all of the recited steps.  The vent streams for purged gas are not disclosed as being recycle streams, however they are capable of being recycle.
Allowable Subject Matter
Claims 1-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest using a bioadsorbent (not clearly defined in the specification but broadly interpreted to include biological adsorbents or adsorbents derived from biological materials such as those recited in claims 2-4) in a packed bed column that is capable of receiving a gas mixture and to substantially adsorb a polar component while not adsorbing a non-polar material.  Prior devices use bioadsorbents to remove contaminants from liquid streams and there is no motivation to modify these to treat a gas mixture for the separation of polar and non-polar comonents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl